In an action to recover damages for injuries to an automobile, resulting from a collision, judgment of the City Court of White Plains, entered in favor of plaintiff after trial by the court without a jury, affirmed, with costs. No opinion. Nolan, P. J., MaeCrate, Schmidt and Beldock, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to direct judgment for defendants, with the following memorandum: The weight of the credible evidence establishes that the collision was not caused by negligence of the defendant driver but by the negligence of the driver of plaintiff’s ear.